 

 

J. QOURT
UNITEERS TERNS OIRIGROWT COURT
EASTERN DISHRIE@ OF WISCONSIN

2019 SEP -u P & 00
UNITED STATES OF AMERICA, gteppin o. URIES

Plaintiff, CLERK | 1 9 -R - 1 5 5

Case No. :19-CR-
v. [18 U.S.C. § 922(g)(1)]

 

 

JUSTIN A. BEHN,

Defendant.

 

INDICTMENT

 

COUNT ONE
THE GRAND JURY CHARGES THAT:
1. On or about August 20, 2019, at XXXX Grand Avenue, Hartford, Wisconsin, in the State

and Eastern District of Wisconsin,

JUSTIN A. BEHN,
knowing that he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed firearms and ammunition which, prior to his possession
of them, had been transported in interstate commerce, the possession of which was therefore in
and affecting commerce.
2. The firearms are more fully described as:
a. One German Sports Gun, model GSG-5, .22 LR rifle, bearing serial number
A321841;
b. One Grendel, model P12, .380 caliber pistol bearing serial number 33430;
c. One Fabrique Nationale rifle, caliber unknown, bearing serial number 62610; and

d. One Fabrique Nationale, model Five-seven, 5.7mm pistol, bearing serial number
386117683.

3. The ammunition is more fully described as:

Case 2:19-cr-00155-JPS_ Filed 09/04/19 Page 1of4 Document 5
 

Twenty rounds of Fabrique Nationale 5.7x28 ammunition;
550 Winchester 12 gauge shotgun rounds;

One Winchester .243 round;

Five Winchester .380 rounds; and

Thirty-five Winchester .45 auto rounds.

eo Be gp

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:19-cr-00155-JPS Filed 09/04/19 Page 2 o0f4 Document 5
 

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about August 20, 2019, at XXXX Pioneer Road, Richfield, Wisconsin, in the State
and Eastern District of Wisconsin,
JUSTIN A. BEHN,
knowing that he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed firearms and ammunition which, prior to his possession
of them, had been transported in interstate commerce, the possession of which was therefore in
and affecting commerce.
2. The firearms are more fully described as:
a. One Izhmash 12 gauge shotgun bearing serial number 13601362; and
b. One Smith & Wesson model SW1911 .45 caliber handgun bearing serial number
UCW8629.
3. The ammunition is more fully described as:
Twelve rounds of Western Cartridge Co. 12 gauge ammunition;
Eight rounds of Hornady .45 caliber ammunition;

One 12 gauge shotgun magazine with 3 rounds of 12 gauge ammunition; and
Approximately 1,650 rounds of FNH caliber 5.7 x 28 mm ammunition.

ae rp

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

3

Case 2:19-cr-00155-JPS Filed 09/04/19 Page 30f4 Document.5
 

 

FORFEITURE NOTICE

Upon conviction of the offenses in violation of Title 18, United States Code, Section

922(g)(1) set forth in Counts One and Two of this Indictment, the defendant, JUSTIN A. BEHN,

shall forfeit to the United States pursuant to Title 18, United States Code, Section 924(d) and

Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in the

knowing violation of Section 922(g)(1), including, but not limited to:

l.

fe Yh

CHONIAUW

One German Sports Gun, model GSG-5, .22 LR rifle, bearing serial number
A321841;

One Grendel, model P12, .380 caliber pistol bearing serial number 33430;
One Fabrique Nationale rifle, caliber unknown, bearing serial number 62610;
One Fabrique Nationale, model Five-seven, 5.7mm pistol, bearing serial number
386117683;

Twenty rounds of Fabrique Nationale 5.7x28 ammunition;

550 Winchester 12 gauge shotgun rounds;

One Winchester .243 round;

Five Winchester .380 rounds;

Thirty-five Winchester .45 auto rounds;

10. One Izhmash 12 gauge shotgun bearing serial number 13601362; and
11. One Smith & Wesson model SW1911 .45 caliber handgun bearing serial number

UCW8629.

12. Twelve rounds of Western Cartridge Co. 12 gauge ammunition;

13. Eight rounds of Hornady .45 caliber ammunition;

14. One 12 gauge shotgun magazine with 3 rounds of 12 gauge ammunition; and
15. Approximately 1,650 rounds of FNH caliber 5.7 x 28 mm ammunition.

A TRUE BILL:

 

 

 

MATTHEW D. KRUEGER
United States Attorney

4

Case 2:19-cr-00155-JPS Filed 09/04/19 Page 4of4 Document 5
